886 F.2d 1315
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Patricia DROBOT, Plaintiff-Appellant,v.CONSOLIDATED RAIL CORPORATION, Defendant-Appellee.
No. 88-2226.
United States Court of Appeals, Sixth Circuit.
Oct. 6, 1989.

Before BOGGS and ALAN E. NORRIS, Circuit Judges, and EDWARDS, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff, Patricia Drobot, appeals from the order of the district court granting summary judgment to defendant, Consolidated Rail Corporation.


2
Having carefully considered the record on appeal, the briefs of the parties, and the arguments of counsel, we are unable to say that the district court erred in granting summary judgment to defendant.  Accordingly, the judgment of the district court is affirmed upon the reasoning stated by the district judge on October 24, 1988.